Title: To Benjamin Franklin from Dorothea Blunt, 19 April 1775
From: Blunt, Dorothea
To: Franklin, Benjamin


Dear Sir
Craven Street April the 19 1775
I have not been fortunate enough to be in Craven Street when letters have been forwarding to you and now have reason to fear that it will not be without some difficulty that mine will be of the happy number that will get to you, at least it seems so to me from a note that I have just now read of Sir Huttons. However neither my small hopes, nor my great fears, shall prevent my writing this day, for if you have any feelings for me, that are but in the smallest degree in unison with mine for you, the shortest letter and the least will be farr from indifferent to you if it comes to hand; and if it should not, I shall have a self pleasing assurance of having done what you had reason to expect, and what I shall hope you will believe I had done tho you should not receive this. I have visited our valuable friend Mrs. Stevenson several times since you left us who tho she appears little different from what she did when you were here, yet gives frequent p[roof?] of weak spirits, which I am sure will be still [weak]er if your letter whenever it comes does not contain the strongest assurances of your return for I am firmly persuaded that without the animating hope of spending the remainder of Life with you, she wou’d be very wretched indeed, for tho many of your friends are also her friends, yet all of us are less to her than you. I hope you will bestow some kind epithet upon me for having said so much of another when I cou’d have said full as much of myself; but I will be just, and I will also acknowledge that Mrs. Stevenson has a prior claim to your regard and attention. Mrs. Hewson and Children I have just come from, Will recovering of the Measles, and the other two not vissibly affected. I am going for a Month to Bath with Mrs. Scott, shall return to Kensington tho not to continue long for the situation is by no means adapted to me. I am not happy nor do I think I ever shou’d be so in it. I may not be more so in another but it is natural to wish to make the trial.
My Brother and Lady Blunt are here for a few hours. I have no leisure nor shall I have before this must be sent so Adieu My Dear friend. May you who so well deserve peace and happiness not only enjoy it yourself but be the means of restoring it to others, which no one more sincerely prays for than your affectionate and oblig’d friend
D: Blunt
 
Addressed: Dr Franklin
Endorsed: Miss Dolly Blunt 75
